Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2018/0139670 A1) in view of FACCIN (US 2019/0124561 A1). 
 	As per claim 1, Shaw teaches a virtualizing and interworking gateway (Shaw, Fig.1, ¶0034, virtual gateway 130), comprising: a virtual 4G core (Shaw, Fig.1, ¶0019, evolved packet core 165 within 4G network (i.e. 4G core)); a virtual 5G core (Shaw, Fig.1, ¶0022, mobile packet core within 5G network 155 (i.e. 5G core));

 	However, FACCIN does not explicitly teach wherein the virtualizing and interworking gateway provides interworking 4G to 5G such that a 5G RAN works with a 4G core.  
In the same field of endeavor, FACCIN teaches wherein the virtualizing and interworking gateway provides interworking 4G to 5G such that a 5G RAN works with a 4G core (FACCIN, ¶0029-30 and ¶0076, interworking and virtualization functions provides interworking between 5GS (e.g. 5G system) network and evolved packet core or EPC (e.g. supports for 4G) such that 5G radio access network (RAN) works with EPC/4G connectivity). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated FACCIN into invention of Shaw in order to enable interworking between fifth generation system network slicing and evolved packet core connectivity to support and provide a desired level of speed or customization for efficient operation (FACCIN, ¶0005). 
 	As per claim 2 as applied to claim 1 above, Shaw teaches a data store supporting the virtual 4G core and the virtual 5G core (Shaw, Fig.1, ¶0042, gateway comprising memory to store information and data supporting 4G system 158 and 5G system 155).

In the same field of endeavor, FACCIN teaches Interworking Function (IWF) and wherein the IWF interworks signaling between the 4G virtual core and 5G virtual core (FACCIN, ¶0056 and ¶0076, Interworking Function and Interworking Function interworks between 5G and 4G virtual network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated FACCIN into invention of Shaw in order to enable interworking between fifth generation system network slicing and evolved packet core connectivity to support and provide a desired level of speed or customization for efficient operation (FACCIN, ¶0005). 
	As per claim 7, Shaw teaches a method for 4G and 5G core interworking (Shaw, Fig.1, method for 4G network 158 and 5G network 155 core interworking), comprising:15Attorney Docket No.: PWS-72613US01 Date of Deposit: September 15, 2020providing a HetNet gateway (HNG) (Shaw, Fig.1, gateway 130), the HNG comprising: a virtual 4G core (Shaw, Fig.1, ¶0019, evolved packet core 165 within 4G network (i.e. 4G core)); a virtual 5G core (Shaw, Fig.1, ¶0022, mobile packet core within 5G network 155 (i.e. 5G core)); an interface to a core network (Shaw, Fig.1, ¶0020, air interface to a network); an interface to a 4G Radio Access Network (RAN) (Shaw, Fig.1, ¶0022 and ¶0025, X2 interface to 4G RAN); and an interface to a 5G RAN (Shaw, Fig.1, ¶0020 and ¶0022, LTE-Uu interface to 5G RAN).
 	However, FACCIN does not explicitly teach interworking, by the HNG, 4G to 5G such that a 5G RAN works with a 4G core.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated FACCIN into invention of Shaw in order to enable interworking between fifth generation system network slicing and evolved packet core connectivity to support and provide a desired level of speed or customization for efficient operation (FACCIN, ¶0005). 
 	As per claim 8 as applied to claim 7 above, Shaw teaches supporting, by a data store of the HNG, the virtual 4G core and the virtual 5G core (Shaw, Fig.1, ¶0042, gateway comprising memory to store information and data supporting 4G system 158 and 5G system 155).
As per claim 9 as applied to claim 7 above, Shaw does not explicitly teach interworking signaling between the 4G virtual core and 5G virtual core by an Interworking Function (IWF).  
In the same field of endeavor, FACCIN teaches interworking signaling between the 4G virtual core and 5G virtual core by an Interworking Function (IWF) (FACCIN, ¶0056 and ¶0076, Interworking Function and Interworking Function interworks between 5G and 4G virtual network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated FACCIN into 
 	As per claim 13, Shaw teaches a non-transitory computer-readable medium containing instructions (Shaw, ¶0087, computer readable storage medium containing instructions) for 4G and 5G core interworking (Shaw, Fig.1, for 4G network 158 and 5G network 155 interworking), which, when executed, cause a HetNet Gateway (HNG) (Shaw, Fig.1, gateway 130) perform steps comprising: providing a virtual 4G core (Shaw, Fig.1, ¶0019, evolved packet core 165 within 4G network (i.e. 4G core)); a virtual 5G core (Shaw, Fig.1, ¶0022, mobile packet core within 5G network 155 (i.e. 5G core)); an interface to a core network (Shaw, Fig.1, ¶0020, air interface to a network); an interface to a 4G Radio Access Network (RAN) (Shaw, Fig.1, ¶0022 and ¶0025, X2 interface to 4G RAN); and an interface to a 5G RAN (Shaw, Fig.1, ¶0020 and ¶0022, LTE-Uu interface to 5G RAN).
 	However, FACCIN does not explicitly teach providing interworking 4G to 5G such that a 5G RAN works with a 4G core.  
In the same field of endeavor, FACCIN teaches interworking, by the HNG, 4G to 5G such that a 5G RAN works with a 4G core (FACCIN, ¶0029-30 and ¶0076, interworking and virtualization functions provides interworking between 5GS (e.g. 5G system) network and evolved packet core or EPC (e.g. supports for 4G) such that 5G radio access network (RAN) works with EPC/4G connectivity). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated FACCIN into 
As per claim 14 as applied to claim 13 above, Shaw teaches providing a data store supporting the virtual 4G core and the virtual 5G core (Shaw, Fig.1, ¶0042, gateway comprising memory to store information and data supporting 4G system 158 and 5G system 155).
 	As per claim 15 as applied to claim 13 above, Shaw does not explicitly teach providing an Interworking Function (IWF) and wherein the IWF interworks signaling between the 4G virtual core and 5G virtual core. 
In the same field of endeavor, FACCIN teaches providing Interworking Function (IWF) and wherein the IWF interworks signaling between the 4G virtual core and 5G virtual core (FACCIN, ¶0056 and ¶0076, Interworking Function and Interworking Function interworks between 5G and 4G virtual network). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated FACCIN into invention of Shaw in order to enable interworking between fifth generation system network slicing and evolved packet core connectivity to support and provide a desired level of speed or customization for efficient operation (FACCIN, ¶0005). 

B)	Claims 4-5, 10-11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2018/0139670 A1) in view of FACCIN (US 2019/0124561 A1) and further in view of Knapp (US 2019/0320358 A1). 

However, Shaw in view of FACCIN does not explicitly teach handovers use sideband information channels between the virtual 4G core and the virtual 5G core.  
In the same field of endeavor, Knapp teaches handovers use sideband information channels between the virtual 4G core and the virtual 5G core (Knapp, Fig.2, ¶0085 and ¶0089, handover using sideband information link 220 between LTE/4G and 5G NR). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated Knapp into invention of Shaw and FACCIN in order to operate in a network using mmW spectrum in addition to being capable of operating in wireless communications systems in other bands to increase the data rates to a wireless device and reduce path loss (Knapp, ¶0003). 
 	As per claim 5 as applied to claim 4 above, FACCIN teaches wherein the inter-RAT handovers use a module (FACCIN, ¶0123, using module) defined between the virtualizing and interworking gateway (FACCIN, ¶0123, interworking gateway) and the 4G core (FACCIN, ¶0123, EPC 210 (e.g. support for 4G, ¶0029)) to translate the inter-RAT handover to an intra-RAT handover (FACCIN, ¶0123, to interwork or translate between intra-PLMN and inter-PLMN in case of handover). 
	As per claim 10 as applied to claim 7 above Shaw teaches inter-Radio Access Technology (RAT) handovers (Shaw, ¶0042, inter-eNodeB handovers). 

In the same field of endeavor, Knapp teaches handovers use sideband information channels between the virtual 4G core and the virtual 5G core (Knapp, Fig.2, ¶0085 and ¶0089, handover using sideband information link 220 between LTE/4G and 5G NR). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated Knapp into invention of Shaw and FACCIN in order to operate in a network using mmW spectrum in addition to being capable of operating in wireless communications systems in other bands to increase the data rates to a wireless device and reduce path loss (Knapp, ¶0003). 
 	As per claim 11 as applied to claim 10 above, FACCIN teaches wherein the inter-RAT handovers use a module (FACCIN, ¶0123, using module) defined between the HNG (FACCIN, ¶0123, interworking gateway) and the 4G core (FACCIN, ¶0123, EPC 210 (e.g. support for 4G, ¶0029)) to translate the inter-RAT handover to an intra-RAT handover (FACCIN, ¶0123, to interwork or translate between intra-PLMN and inter-PLMN in case of handover). 
	As per claim 16 as applied to claim 13 above Shaw teaches inter-Radio Access Technology (RAT) handovers (Shaw, ¶0042, inter-eNodeB handovers). 
However, Shaw in view of FACCIN does not explicitly teach handovers use sideband information channels between the virtual 4G core and the virtual 5G core.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated Knapp into invention of Shaw and FACCIN in order to operate in a network using mmW spectrum in addition to being capable of operating in wireless communications systems in other bands to increase the data rates to a wireless device and reduce path loss (Knapp, ¶0003). 
 	As per claim 17 as applied to claim 16 above, FACCIN teaches wherein the inter-RAT handovers use a module (FACCIN, ¶0123, using module) defined between the HNG (FACCIN, ¶0123, interworking gateway) and the 4G core (FACCIN, ¶0123, EPC 210 (e.g. support for 4G, ¶0029)) to translate the inter-RAT handover to an intra-RAT handover (FACCIN, ¶0123, to interwork or translate between intra-PLMN and inter-PLMN in case of handover). 
C)	Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2018/0139670 A1) in view of FACCIN (US 2019/0124561 A1) and further in view of Knapp (US 2019/0320358 A1) and Guo (US 2016/0219570 A1). 





	In the same field of endeavor, Guo teaches wherein the inter-RAT handovers use a phantom 5G core network to send information to the 5G-aware 4G evolved packet core (EPC) (Guo, ¶0024 and ¶0040, RAT mobility using phantom 5G cells to transmit information to 5G and enhanced LTE RAT). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated Guo into invention of Shaw, FACCIN and Knapp in order to handle transmission in a wireless communication system to provide high data throughput. 
As per claim 12 as applied to claim 10 above, Shaw in view of FACCIN and Knapp does not explicitly teach using a phantom 5G core network to send information to the 5G-aware 4G evolved packet core (EPC) for inter-RAT handovers.
In the same field of endeavor, Guo teaches using a phantom 5G core network to send information to the 5G-aware 4G evolved packet core (EPC) for inter-RAT handovers (Guo, ¶0024 and ¶0040, RAT mobility using phantom 5G cells to transmit information to 5G and enhanced LTE RAT). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated Guo into invention of Shaw, FACCIN and Knapp in order to handle transmission in a wireless communication system to provide high data throughput. 


	In the same field of endeavor, Guo teaches wherein the inter-RAT handovers use a phantom 5G core network to send information to the 5G-aware 4G evolved packet core (EPC) (Guo, ¶0024 and ¶0040, RAT mobility using phantom 5G cells to transmit information to 5G and enhanced LTE RAT). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated Guo into invention of Shaw, FACCIN and Knapp in order to handle transmission in a wireless communication system to provide high data throughput. 
Citation
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arora (US 2018/0220339 A1) discloses gateway may be configured to interact with the additional base station as a home node B gateway (HNBGW).  The base station management gateway may be configured to terminate an encrypted connection with a CDMA mobile device, thereby providing a secure anchor point for the CDMA mobile device for connection to the EPC core network.  The base station management gateway may be a virtualization gateway providing virtualization by using a single identifier towards the EPC core network for a plurality of e NodeBs, home NodeBs, or CDMA BTSs.  The base station management gateway may be configured to perform inter-radio access technology steering of a session from a first radio access technology (RAT) to a second RAT, the first RAT being CDMA and the second RAT . 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643